FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                               January 14, 2015


  Arthur David Lowe
  Hughes Unit - TDC #669750
  Rt. 2, Box 4400
  Gatesville, TX 76597

  Re: Lowe, Arthur David
  CCA No. WR-25,679-15
  Trial Court Case No. 283709

  On this day, the Relator’s motion for rehearing has been denied. Please find enclosed a copy of
  the supplemental Clerk’s Record containing a file-marked copy of the first page of your
  “Applicant’s Motion to Obtain Writ of a Second Time.”

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX